DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 2-5, 10, 13, 18, 23, 24 and 26-35 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.

Response to Amendment

The Declaration under 37 CFR 1.132 filed 04/14/2021 is sufficient to overcome the rejection of claims 2-5, 10, 13, 18, 23, 24 and 26-35 based upon Lu et al. (2011), as set forth in the prior action.
et al. (2011), cited in the IDS, has been withdrawn due to the Applicant’s Declaration under 37 CFR 1.132 filed 04/14/2021, has been withdrawn as discussed above.

The rejection of Claims 2-4, 10, 13, 18, 23, 24 and 26-34 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Lu et al. (2011), cited in the IDS, has been withdrawn as discussed above.

The rejection of Claims 2-5, 10, 13, 18, 23, 24 and 26-35 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Lu et at. (2011), cited in the IDS, and further in view of Humayun et al. (US 2012/0009159 A1), of record, has been withdrawn as discussed above.

Response to Arguments

Applicant’s arguments, see Remarks, filed 04/14/2021, with respect to the rejection(s) of claim(s) 2-5, 10, 13, 18, 23, 24 and 26-35 under pre-AIA  35 U.S.C. § 102(a) and 103(a) based upon Lu et al. (2011) have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Giacchino et al. (2008).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 10, 13, 18, 23, 24 and 26-35 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.  The term "smooth" in Claims 2 and 23 is a relative term which renders the claims indefinite.  The term "smooth" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the Specification does discuss a “smooth front side” at Paragraph [0055] as “having no salient protrusions or recesses that inhibit the natural formation of cells growing as a monolayer”, this is not a limiting definition of the term.  The term “rough” is definite in that the Figures and Paragraph [0057] indicate an uneven surface of thick/thin or hill/valley well-like structures.  The term “thick” in Claim 23 is also definite as Paragraph [0012] provides a definite range of thickness.  Claims 3-5, 10, 13, 18, 24 and 26-35 are rejected as being dependent upon rejected Claims 2 and 23.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 10, 13, 23, 24 and 26-29 are rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by Giacchino et al. (2008).

Giacchino et al. teaches a first 0.8 µm thick parylene layer (supporting thin film) deposited onto a smooth silicon substrate (Pg. 1569, Column 1, Lines 16-17 and Fig. 1, #s 1-2);
the 1st parylene layer (rough front side) and substrate are etched to create 7.5 µm wide and 40 µm deep holes/perforations/recesses therethrough from a first side to an opposing second side and creating a plurality of thin regions interspersed in a contiguous thick region twice as thick as the plurality of thin regions (Pg. 1569, Column 1, Lines 23-29 and Fig. 1, #s 4-5);
then depositing a second 8.5 µm parylene layer (smooth front side, consistently thick) over the perforated 1st parylene layer attached to the silicon substrate sufficient to cover the walls and smooth surface bottom of each perforation (Pg. 1569, Column 1, Lines 29-31 and Fig. 1, #6), and reading on Claims 2, 10, 13, 23, 26, 27, 28 and 29.
 
With regard to the limitations of Claims 1 and 23, “for cellular therapy”, this is a preamble statement reciting an intended use which does not materially distinguish the claimed structure from that of the prior art.

With regard to the limitations of Claim 1 of, “removing the supporting film with its parylene layer from the smooth surface to form the membrane, wherein the membrane has a smooth front side with exposed areas of the parylene layer and is configured to facilitate the growth of a monolayer of cells and a rough back side configured to inhibit cell growth”, the claims are drawn to a composition and not a method, therefore the recitation of any active method steps are an intended use and the composition of the prior art still meets the structural limitations of the claimed invention.

With regard to the limitations of Claims 2 and 23, of: “a parylene layer produced by chemical vapor deposition (CVD) of parylene over the perforated supporting film while the perforated supporting film is attached to a smooth surface, the CVD sufficient to cover walls and a smooth surface bottom of each perforation of the supporting film” and “the front and back sides having been formed from chemical vapor deposition (CVD) of parylene layer a supporting film having perforations while the perforated supporting film is attached to a smooth surface, the CVD of parylene at bottoms of the perforations forming the exposed parylene layer areas of the front side”; the limitation of deposition of parylene by CVD is a product-by-process limitation.

The limitation does not materially distinguish the claimed invention structurally from that of the cited prior art.  While the prior art does not indicate by what means parylene is deposited, the end results would be the same as that claimed.  The MPEP states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product0by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)

With regard to the limitations of Claims 23 and 24, “wherein the front side allows passage of molecule having a molecular weight of up to 1302 kDa”, “configured to inhibit cell growth”, “provides mechanical support and rigidity to the membrane” and “wherein the front side is configured to support the growth of a monolayer of retinal pigment epithelium cells”; these are inherent features of the synthetic, semi-permeable membrane of the prior art which is the same as the claimed synthetic, semi-permeable membrane and would therefore be expected to have the same properties and features. The MPEP states:
"In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 10, 13, 18, 23, 24 and 26-32 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Giacchino et al. (2008).

The teachings of Giacchino et al. were discussed above.

Giacchino et al. did not teach wherein the perforations occur in a random array with an average feature size of about 1 to 10 microns, as required by Claim 18;
wherein the plurality of thin regions are a plurality of cylindrical recesses in the membrane, as required by Claim 30;
 wherein the cylindrical recesses have a diameter of about 10 microns, as required by Claim 31;
or wherein the plurality of thin regions are interspersed in a grid-like pattern, as required by Claim 32. 

It would have been an obvious matter of artisan design choice to change the size and shape/pattern of the structural features (perforations/recesses) of the thin region to any desired size and shape/pattern thereby creating a random or gridded array, as such a modification would have been obvious to one skilled in the art in view of established precedents.  The MPEP states:
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Those of ordinary skill in the art before the instant invention would have been motivated to make these modifications to the size, shape and pattern of the structural features of the prior art based on artisan preference.  There would have been a reasonable expectation of success in making these modifications because the only difference between the prior art and the claimed invention is the relative dimensions of the feature size, shape thereof and ordered vs. random array which are prima facie obvious.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        05/04/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653